Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-18, 20-22, 26-27, and 30-34 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 05-21-2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05-21-2021 is withdrawn.  Claims 23, 25, and 29, directed to Invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mark Stuenkel on 10-20-2021.
The application has been amended as follows: 
In the claims:
Claim 27, line 2: --second-- has been inserted between “the first and” and “molds”.
Claim 30, line 1: --mechanism-- has been inserted after “movement”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nitschke ‘948 (US 9,452,948 B2) and Yoshizawa ‘177 (US 5,122,177).
Regarding claims 1 and 23, Yoshizawa ’177 fails to teach or suggest the relative positioning of the first upper mold, second upper mold, and lower mold in the first and second modes as claimed.  Nitschke ‘948 fails to teach or suggest a control system to control the movement mechanisms so that they operate independently when the glass processing system is operated in the first mode, and so that they operate simultaneously when the glass processing system is operated in the second mode.  The structures and operation of Yoshizawa ‘177 and Nitschke ‘948 differ such that it would not have been obvious to combine features from each to arrive at the claimed invention.
Regarding claim 13, Yoshizawa ‘177 (4) and Kuster ‘225 (20) teach a conveyor system in a bending station. Yoshizawa ‘177 (6) and Kuster ‘225 (5) teach a quench station positioned adjacent the bending station for cooling glass sheets. Yoshizawa ‘177 (Fig. 1) and Kuster ‘225 (Fig. 1) teach an opening for allowing each glass sheet to pass from the bending station to the quench station. Yoshizawa ‘177 is silent regarding a door for covering the opening. Kuster ‘225 teaches a door that is movable between an open position and a closed position for covering the opening (61). However Kuster ‘225 suggests that the door should be in an open position when glass sheets are conveyed into the bending station on the conveyor system (column 5, lines 65-
Regarding claim 34, Yoshizawa ‘177 teaches a conveyor system for conveying glass sheets longitudinally along the heating station (3).  However there is no suggestion or motivation to position sheets on different sides of a longitudinal centerline of the heating station in different modes because the sheets would need to be properly aligned with the molds (9a-9d/9’, 11) when moving from the heating station to the bending station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741